DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (AAPS PharmSciTech, vol, 13, No.2, June 2012), in view of Christiansen et al (IDS).
Singh et al. teach it is well known in the art that addition of surfactants can improve the physical stability of monoclonal antibodies used as therapeutic agents (page 422, 2nd col., lines 1-3). Singh et al. teach polysorbate 80 is one of the most common surfactants currently used in formulation of protein biopharmaceuticals (page 422, 2nd col., 2nd paragraph). Singh et al. teach impurities in polysorbate 80 preparation of monoclonal antibody may affect the photos-stability of the formulation (Figure 8 and legends, page 429, 2nd col., last paragraph).  
Christiansen et al. teach polysorbate 80 and Cremophor are susceptible to digestion by pancreatic enzymes (page 380, Table 3, 1st col., 2nd paragraph).  Christiansen et al. teach the digestion of the surfactant in a drug formulation may lead to precipitation of the drug and affect bioavailability (see page 281, 1st col. 3rd paragraph).
It would have been obvious to an ordinary skilled in the art to recognize that presence of lipase in a composition that is formulated with polysorbate (such as polysorbate 80) and monoclonal antibody would affect the stability of the monoclonal antibody based on the combined teaching from Singh et al. and Christiansen et al. The ordinary skilled in the art would be motivated to eliminate the presence of a lipase capable of degrading polysorbate as much as possible to increase stability of the monoclonal antibody in the formulation. Testing a minimal amount of lipase allowed in the composition without losing antibody stability would have been routine optimization process rather than method of innovation.  Therefore, the claimed composition comprising less than 10% or less lipase of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, Singh teach monoclonal antibody formulated with polysorbate 80 (page 423, 1st col. 2nd and 3rd paragraph).  
Regarding claim 3, Singh teach the polysorbate is polysorbate 80 (Table 1 and legend).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636